DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on March 4, 2022.  In particular, claim 1 has been amended with the limitations of the previously presented claim 4 and 11.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 103
Claims 1-2, 7-9, 12-13, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenbakkers-Menting et al (US 2004/0021135) in view of Bauer el al (US 2006/0074157) and Schlosser et al (US 2004/0051088) with evidence provided by Wandel et al (US 2003/0189270).
Regarding claims 1-2, 13, 15 and 17, Steenbakkers-Menting teaches a flame-retardant polymer composition (Abstract) comprising:
A polyamide such as nylon 6,6 ([0037]) with a relative solution viscosity of 2.0-2.4 which as evidenced by Wandel, has a melting point of 200-265 C ([0029]).  Polymer: 10 to 95 wt. % ([0030])
Glass fiber filler ([0031]).  Glass fiber: 0 to 50 wt. % ([0031])
A phosphinic salt ([0006])
(see below)
(see below)
A melamine ([0022]) polyphosphate ([0021]) with an average degree of condensation of greater than 3, preferably greater than 40 ([0021]).
(see below)
Steenbakkers-Menting teaches that the composition contains 5 to 40 wt. % of a flame-retardant material ([0032]).  The flame-retardant material is from 10-90 wt. % of a phosphinate compound (component C) and from 10-90 wt. % of the melamine polyphosphate (component F).  Therefore, the amounts of these components in the polyamide composition can range from 0.5 to 36 wt. %.  
Steenbakkers-Menting teaches that other additives can be included ([0033]), however a) fails to teach the addition of components D and E and b) fails to teach the addition of component G.
Regarding a) above, Bauer teaches a flame-retardant polymer (Abstract).  The polymer can be a polyamide ([0126]) and the flame retardant is a combination of phosphorus compounds – aluminum diethylphosphinate (component C), aluminum ethylbutylphosphinate (component D), aluminum ethylphosphonate (component E) (Example 3).
Bauer teaches a blend of aluminum diethylphosphinate (component C) (98.5 mol %: MW 390.30), aluminum ethylbutylphosphinate (component D) (0.9 mol %: MW 474.43), aluminum ethylphosphonate (component E) (0.5 mol %: MW 378.06).  Given the molecular weight of each of these components, the wt. % can be calculated to be 98.4 wt. %, 1.1 wt. % and 0.4 wt. %.  Scaling these to agree to the amount of the component C in Steenbakkers-Menting, the amount of Component D can range from 0.005 – 0.4 wt. %, and the amount of Component E, 0.002 to 0.14 wt. %.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the combination of phosphorus compounds of Bauer for components C, D and E in the composition of Steenbakkers-Menting.  One would have been motivated to do so in order to receive the expected benefit of having flame retardancy without the accompanying degradation (Bauer, [0004]).
24-C30) acids with a calcium salt ([0043]). Schlosser teaches that the wax is added in an amount of 0.1 to 10 wt. % (claim 48). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the montan wax acid with a calcium salt of Schlosser as an additive of Steenbakkers-Menting.  One would have been motivated to do so in order to receive the expected benefit of suppressing degradation of a polyamide polymer which uses phosphorus flame retardants (Schlosser, [0011]). 
Regarding claim 7, given that modified Steenbakkers-Menting teaches that these compounds are used in the field of electrical and electronic application (Abstract) and the materials in the prior art the same as presently recited, the prior art compound would inherently have the desired CTI.
Regarding claim 8, Steenbakkers-Menting teaches that the composition has a V-0 assessment according to UL-94 ([0035]).
Regarding claim 9, Steenbakkers-Menting teaches that the glow wire flammability is not less than 960 C at 1 mm (Table 2).
Regarding claim 12, Steenbakkers-Menting teaches that polyamide 6,6 can be the only polyamide in the composition and therefore is 100% by weight ([0037]).
Regarding claim 19, Steenbakkers-Menting teaches other additives that can be added as component I, such as colorants, processing aids, nucleating agents, etc. ([0039]).
Regarding claim 20, Steenbakkers-Menting teaches a shaped body (Examples) made from the composition of claim 1 for electrical and/or electronic devices (Abstract).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenbakkers-Menting et al (US 2004/0021135) in view of Bauer el al (US 2006/0074157), Schlosser et al (US 2004/0051088) and Krause et al (US 2013/0190432) with evidence provided by Wandel et al (US 2003/0189270).

Regarding claim 5-6, Steenbakkers-Menting teaches that other additives can be included ([0033]), however a) fails to teach the addition of component H, an inorganic phosphonate.
Krause teaches that an inorganic phosphonate with the recited formula ([0021]-[0022]) can be added to a polymer composition ([0021]).  The inorganic phosphonate is present in the amount from 1 to 80 % of the flame retardant ([0021]).  The amount of the flame retardant that is added to the polymer composition ranges from 2 to 50 % by weight ([0178]) and therefore, the amount of the inorganic phosphonate can be calculated to range from 0.02 to 40 % by weight of the total composition.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the inorganic phosphonate of Krause in the composition of Steenbakkers-Menting.  One would have been motivated to do so in order to receive the expected benefit of providing a flame retardant mixture which will provide a polyamide composition with good mechanical values, low degradation and excellent stabilizing properties (Krause, [0011]).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenbakkers-Menting et al (US 2004/0021135) in view of Bauer el al (US 2006/0074157), Schlosser et al (US 2004/0051088) and Grcev et al (US 2015/0066551) with evidence provided by Wandel et al (US 2003/0189270).
The discussion regarding Steenbakkers-Menting, Bauer and Schlosser in paragraph 4 above are incorporated here by reference.
Regarding claim 14, modified Steenbakkers-Menting teaches the incorporation of components C, D, E and F however is silent to the particle size of these components.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the components C, D, E and F which are flame retardant components of modified Steenbakkers-Menting have the median particle size as taught by Grcev in order to make a good masterbatch with would improve the dispersion of the flame retardants within the composition (Grcev, [0041]).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenbakkers-Menting et al (US 2004/0021135) in view of Bauer el al (US 2006/0074157), Schlosser et al (US 2004/0051088) and Kersjes et al (US 6,369,137) with evidence provided by Wandel et al (US 2003/0189270).
The discussion regarding Steenbakkers-Menting, Bauer and Schlosser in paragraph 4 above are incorporated here by reference.
Regarding claim 16, Steenbakkers-Menting teaches a flame-retardant polymer composition (Abstract) comprising a melamine ([0022]) polyphosphate ([0021]), however, fails to teach that it has the recited breakdown temperature.
Kersjes teaches a method of making melamine polyphosphate (Example).  Given that this is the same method as recited in the presently claimed invention, it would inherently have the recited breakdown temperature.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the method of Kersjes to make the melamine polyphosphate of Steenbakkers-Menting.  One would have been motivated to do so in order to receive the expected benefit of improved flame retardancy (Kersjes, Examples).

Claims 1-2, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenbakkers-Menting et al (US 2004/0021135) in view of Bauer el al (US 2006/0074157) and Benighaus et al (US 2013/0165567) with evidence provided by Wandel et al (US 2003/0189270).
Regarding claims 1-2, 13, 15 and 18, Steenbakkers-Menting teaches a flame retardant polymer composition (Abstract) comprising:
A polyamide such as nylon 6,6 ([0037]) with a relative solution viscosity of 2.0-2.4 which as evidenced by Wandel, has a melting point of 200-265 C ([0029]).  Polymer: 10 to 95 wt. % ([0030])
Glass fiber filler ([0031]).  Glass fiber: 0 to 50 wt. % ([0031])
A phosphinic salt ([0006])
(see below)
(see below)
A melamine ([0022]) polyphosphate ([0021]) with an average degree of condensation of greater than 3, preferably greater than 40 ([0021]).
(see below)
Steenbakkers-Menting teaches that the composition contains 5 to 40 wt. % of a flame retardant material ([0032]).  The flame retardant material is from 10-90 wt. % of a phosphinate compound (component C) and from 10-90 wt. % of the melamine polyphosphate (component F).  Therefore, the amounts of these components in the polyamide composition can range from 0.5 to 36 wt. %.  
Steenbakkers-Menting teaches that other additives can be included ([0033]), however a) fails to teach the addition of components D and E and also b) fails to teach the addition of component G.
Regarding a) above, Bauer teaches a flame retardant polymer (Abstract).  The polymer can be a polyamide ([0126]) and the flame retardant is a combination of phosphorus compounds – aluminum 
Bauer teaches a blend of aluminum diethylphosphinate (component C) (98.5 mol %: MW 390.30), aluminum ethylbutylphosphinate (component D) (0.9 mol %: MW 474.43), aluminum ethylphosphonate (component E) (0.5 mol %: MW 378.06).  Given the molecular weight of each of these components, the wt. % can be calculated to be 98.4 wt. %, 1.1 wt. % and 0.4 wt. %.  Scaling these to agree to the amount of the component C in Steenbakkers-Menting, the amount of Component D can range from 0.005 – 0.4 wt. %, and the amount of Component E, 0.002 to 0.14 wt. %.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the combination of phosphorus compounds of Bauer for components C, D and E in the composition of Steenbakkers-Menting.  One would have been motivated to do so in order to receive the expected benefit of having flame retardancy without the accompanying degradation (Bauer, [0004]).
Regarding b) above, Benighaus teaches a polyamide composition (Abstract) which incorporates a polyamide wax which is a reaction of an alkylenediamine with a saturated fatty acid which has C14-22 carbon atoms ([0021]-[0023]).  It is present in the composition in an amount which overlaps the claimed invention (Examples).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amide wax of Benighaus as an additive of Steenbakkers-Menting . One would have been motivated to do so in order to receive the expected benefit of improving the mold release properties (Benighaus, Abstract).
Double Patenting
Claims 1-2, 5-9 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16/630,493 in view of Benighaus et al (US 2013/0165567). 

Claims 1-2, 5-9 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  16/630,524 in view of Benighaus et al (US 2013/0165567). 
The rejection is adequately set forth in paragraph 13 of the Office Action mailed on December 7, 2021 and is incorporated here by reference.
Claims 1-2, 5-9 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/637,815 in view of Benighaus et al (US 2013/0165567).
The rejection is adequately set forth in paragraph 14 of the Office Action mailed on December 7, 2021 and is incorporated here by reference. 
Claims 1-2, 5-9 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 of copending Application No. 16/637,833 in view of Benighaus et al (US 2013/0165567).
The rejection is adequately set forth in paragraph 14 of the Office Action mailed on December 7, 2021 and is incorporated here by reference.
 Response to Arguments
The 35 USC 101 and 112 rejections set forth in paragraphs 2 and 4 are withdrawn in light of applicant’s amendment filed on March 4, 2022.  
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The previously presented rejections are traversed because no combination of the applied references teaches or suggests a flame retardant polyamide composition having the proportions set of in the claims.
Examiner’s response: The above new combination of references, necessitated by amendment, do teach the presently claimed invention.  
Applicant’s argument:  The applicant provides data showing unexpected significant effects.  The applicant shows that the inclusion of wax component G is synergistic and significantly and consistently increases the CTI values of the inventive composition.
Examiner’s response: The examiner has considered the data presented in the Tables of the specification.  It is noted that only montan waxes are used in the examples, however, applicants claim many other types of waxes, for example, polyolefin waxes, amide waxes and natural waxes.  Data for these types of waxes are not shown and, therefore, any conclusion about unexpected results over the entire scope of the claimed invention can be made. It is noted the same can be said about the other components of the claimed invention, only one or a few types of each of the more broadly claimed components has been exemplified.
Applicant’s argument:  The double patenting rejections are traversed because they copending application fails to teach the addition of component G.  
Examiner’s response:  The examiner has used a secondary reference to teach the addition of component G.  The double patenting rejections are maintained and set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764